Day, Ch. J.
Tbe plaintiff commenced an action of replevin before M. Bums, justice of tbe peace. Tbe justice’s docket contains tbe following entry :
“ After examination of witnesses and allegations of tbe plaintiff and defendant, it was considered to render to plaintiff, Mary Lavalle, peaceable possession of one black muley steer, value $35, and one yearling steer of tbe value of $10, together with $5 damages for wrongfully detaining said steers from tbe plaintiff, and costs taxed against tbe defendant at $5.50.
“ Michael Burns, J. P.”
Upon appeal of tbe defendant to tbe circuit court a motion of plaintiff, to dismiss tbe appeal upon tbe ground that “ no judgment was rendered by tbe justice,” was sustained. This ruling is tbe only act complained of. It was clearly erroneous.
Judgments no more formal and explicit than this have heretofore been sustained by this court. See Stowers v. Milledge et al., 1 Iowa, 150; Taylor, Shipton & Co. v. Runyan & Brown, 3 id. 474; Barrett v. Garragan, 16 id. 47.
Reversed.